Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination
2.    A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/01/2022 has been entered.
DETAILED ACTION
3.	This Office Action is in response to the filing with the office dated 11/01/2022. 
Claims 1-2, 4-9, 11-16 and 18-20 have been amended. Claims 1-20 are pending in this office action.
Response to arguments
5. 	Applicant’s amendments with respect to the claims 2, 9 and 16 under 35 U.S.C. § 112(b) have been fully considered. As a result the rejection has been withdrawn. 

6.	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered and are  persuasive, however newly cited references Hockey; William (US 20210233162 A1) in view of Dodson; Stephen (US 20150339600 A1) teaches, all the claim limitations. Please see rejection below.  	

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 1-7, 9-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hockey; William (US 20210233162 A1 which is a continuation of Patent no. 10,984,468 and has a provisional application filed on 01/06/2016) in view of Dodson; Stephen (US 20150339600 A1).

Regarding independent claim 1, Hockey; William (US 20210233162 A1) teaches, A computing system comprising: a processor (Paragraph [0022] a non-transitory computer-readable medium storing software instructions is disclosed that, in response to execution by one or more hardware computer processors, configure the one or more hardware computer processors to perform operation) configured to receive, via a message transmitted to a uniform resource locator (URL) of a host platform, information about a user of a software application (Paragraph [0048] external user account systems may also be referred to herein as “external institution system,” “external bank systems,” “bank systems,” “banks,” “institutions,” “external services,” and/or the like. As described below, external user account systems may provide non-public and/or proprietary application programming interfaces (APIs) by which user account data may be accessed by first-party software applications (e.g., mobile device software applications) of the external institutions. However, as further described below, the system of the present disclosure may enable access to user account data via such non-public and/or proprietary APIs of the external user account systems by, e.g., instantiating virtual and/or proxy instances of the first-party software applications of the external institutions. Also see Paragraph [0061] The API service 110 may be a RESTful API, but may alternatively be any suitable API such as SOAP or custom protocol. The RESTful API works according to an HTTP request and response model (i.e., a message is transmitted to a URL via a HTTP request)), 
read a plurality of data records associated with the user from the received information, the plurality of data records comprising data and a plurality of timestamps respectively (Paragraph [0147] transaction groups may also be identified based at least in part upon the dates of the transactions. A plurality of transactions associated with a particular source may be divided into two or more different transaction groups associated with different time periods, if a time period between consecutive transactions exceeds a threshold value (i.e., reading and categorizing plurality of records/transactions comprising time stamps);
Hockey et al fails to explicitly teach, generate baseline data of the user based on the data and the plurality of timestamps included in the plurality of data records, create a new data record and store the baseline data of the user and information about the plurality of timestamps in the new data record, detect a change in a data value of the baseline data of the user stored within the created data record, and in response to the detected change in the data value within the baseline data of the user, trigger a machine learning model to execute on the plurality of data records and the new data record including the detected change in the data value within the baseline data to generate a new insight for the user; and a network interface configured to transmit, to a computing system associated with the user, a notification comprising the new insight generated by the machine learning model.
Dodson; Stephen (US 20150339600 A1) teaches, generate baseline data of the user based on the data and the plurality of timestamps included in the plurality of data record (Paragraph [0032] The system and method of the disclosure can be used to determine changes in the occurrence of events and values of the data. Suppose that the incoming data record 30 has data items 35 which are measured at a time (t) and have a value (V) of the data for the occurrence of a particular event E. The data items 35 have a timestamp associated with them, which has the value t. [0034] A baseline for normal behaviour is calculated, which is reflected in the statistical model 50 (i.e., a generating a baseline data and plurality of time stamps associated with the data), create a new data record and store the baseline data of the user and information about the plurality of timestamps in the new data record (Paragraph [0033] The values V of the data are used to develop and update the statistical model 50 in the store 40. In this example, the user is interested in the number of events E over time as well as the average V over time. The mean of the values of the data, the running total average of the values of the data and/or the standard deviation of the value are stored in the statistical model 50 (i.e., creating a new record and storing the base line data  associated with the timestamp is created and stored in database 60. Here mean of the values with respect to the timestamps is the base line). [0034] The mean of the values of the data, the running total average of the values of the data and/or the standard deviation of the value are stored in the statistical model 50. The direct storage of these values in the data base 60 means that these values no longer need to be re-calculated if the supervisor 80 wishes to review the patterns of the data. The supervisor 80 can merely interrogate the data base 60 to obtain the values of interest. The raw values of the data, i.e. the values V and the timestamp can also be stored as part of the data record 30. (i.e., creating a new record and storing the baseline data for the time period such as daily or monthly as explained in paragraph [0025] ). For clarity on baseline data with time stamp, see Paragraph [0022], [0023]  where a single data record with an average value for the time period is stored. creating an aggregate value over a period of time),
detect a change in a data value of the baseline data of the user stored within the created data record, and in response to the detected change in the data value within the baseline data of the user, trigger a machine learning model to execute on the plurality of data records and the new data record including the detected change in the data value within the baseline data to generate a new insight for the user (Paragraph [0023] The data records 30 with the plurality of data items 35 are entered using the data entry device 15 from a plurality of sources in step 200. As noted above, it is possible to pre-process the data by creating an aggregate value over a period of time. The data analysis system 20 uses the newly input data items 35 to compare the newly input data items 35 with the statistical model 50 in the statistical model store in comparison step 210. [0025] The aim of the method is to develop the statistical model 50 such that the statistical model 50 identifies relationships between different ones of the data items 35 and the comparison step 210 can identify insights, such as anomalies in the data items 35 because one or more values of the data items 35 are different than the expected values or the relationships between the data items 35 are different (i.e., comparing the baseline/expected record with the new data record and detecting a change/anomaly/trends/abnormal value than the expected values, then this abnormal value can be highlighted in one of the message to the user or the supervisor in step 220 as taught in Paragraph [0025]). Also see Paragraph [0029] ;
and a network interface configured to transmit, to a computing system associated with the user, a notification comprising the new insight generated by the machine learning model (Paragraph [0026] Should the comparison step 210 identify an “abnormal” value, i.e. a value lying substantially outside the range of expected values of one or more of the data items 35, then this abnormal value/anomaly can be highlighted in one of the message to the user or the supervisor in step 220. The user or supervisor uses this highlighted value to investigate the reasons for the abnormal value using the terminal. The user or supervisor can gain an insight into the data in which the abnormal value was identified (i.e., sending a message regarding the abnormal value/anomaly)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Hockey et al by providing respectively, generate baseline data of the user based on the data and the plurality of timestamps included in the plurality of data records, create a new data record and store the baseline data of the user and information about the plurality of timestamps in the new data record, detect a change in a data value of the baseline data of the user stored within the created data record, and in response to the detected change in the data value within the baseline data of the user, trigger a machine learning model to execute on the plurality of data records and the new data record including the detected change in the data value within the baseline data to generate a new insight for the user; and a network interface configured to transmit, to a computing system associated with the user, a notification comprising the new insight generated by the machine learning model, as taught by Dodson et al (Paragraphs [0023], [0025])
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, The data aggregator 70 would then provide the average value of the one data item 35 for use in the comparison step 210 and the update step 240 as well as storage in the data base 60. This saves in processing time and storage space. Additionally, the data items 35 coming from the same one of the data entry devices 15 could also be stored together or averaged, depending on the requirements of the system 10, as taught by Dodson et al (Paragraph [0029]).

Regarding dependent claim 2, Hockey et al and Dodson et al teach, the computing system of claim 1. 
Hockey et al further teaches, plurality of data records comprise a plurality of database tables (Paragraph [0056] Database: A broad term for any data store or data structure (and/or combination of multiple data stores and/or data structures) for storing and/or organizing data, including, but not limited to, relational databases (e.g., Oracle databases, mySQL databases, etc.) (i.e., executing data records comprising plurality of tables using SQL).
Dodson et al further teaches, wherein the processor is configured to read the plurality of data records from a first table and write the new data record including the baseline data to a second table (Paragraph [0033] The values V of the data are used to develop and update the statistical model 50 in the store 40. In this example, the user is interested in the number of events E over time as well as the average V over time. The mean of the values of the data, the running total average of the values of the data and/or the standard deviation of the value are stored in the statistical model 50 (i.e., creating a new record and storing the base line data  associated with the timestamp is created and stored in database 60. Here first table is store 40 and second table is 60). [0034] The mean of the values of the data, the running total average of the values of the data and/or the standard deviation of the value are stored in the statistical model 50. The direct storage of these values in the data base 60 means that these values no longer need to be re-calculated if the supervisor 80 wishes to review the patterns of the data (i.e., creating a new record and storing the baseline data for the time period such as daily or monthly as explained in paragraph [0025] ). For clarity on baseline data with time stamp, see Paragraph [0022], [0023]  where a single data record with an average value for the time period is stored. creating an aggregate value over a period of time).

Regarding dependent claim 3, Hockey et al and Dodson et al teach, the computing system of claim 1. 
Hockey et al further teaches, wherein the plurality of data records comprise a plurality of database tables, and the processor is configured to execute structured query language (SQL) commands on the plurality of database tables to read the plurality of database tables (Paragraph [0056] Database: A broad term for any data store or data structure (and/or combination of multiple data stores and/or data structures) for storing and/or organizing data, including, but not limited to, relational databases (e.g., Oracle databases, mySQL databases, etc.) (i.e., executing data records comprising plurality of tables using SQL).

Regarding dependent claim 4, Hockey et al and Dodson et al teach, the computing system of claim 3. 
Dodson et al further teaches, wherein the processor is further configured to generate a new database table that includes the baseline data and a timing identifier of the baseline data and store the new database table including the timing identifier … (Paragraph [0032] The system and method of the disclosure can be used to determine changes in the occurrence of events and values of the data. Suppose that the incoming data record 30 has data items 35 which are measured at a time (t) and have a value (V) of the data for the occurrence of a particular event E. The data items 35 have a timestamp associated with them, which has the value t. [0034] A baseline for normal behaviour is calculated, which is reflected in the statistical model 50 (i.e., a generating a baseline data and plurality of time stamps associated with the data and storing it in a different table which is database 60 from store 40). Also see Paragraph [0022], [0023]  where a single data record with an average value for the time period is stored. creating an aggregate value over a period of time).
(Dodson et al teaches, different events, but it does not explicitly teach, storing the data in a database stream via one or more SQL commands. However Hockey et al teaches, storing the data in a database stream via one or more SQL commands. Therefore the combination of the references teaches, the entire limitation).
Hockey et al further teaches, storing in a database stream via one or more SQL commands (Paragraphs [0142], [0144] Each account owned by an owner may be associated with one or more streams of income. For example, the account may receive a first stream of income corresponding to a salary from a job, a second stream of income corresponding to interest or dividends from an investment, and/or the like. In some embodiments, an income stream may correspond to any type of regularly occurring payment to the owner. By analyzing the transactions associated with an account, income streams from different sources can be identified. Also see Paragraph [0149]). [0056] Database: A broad term for any data store or data structure (and/or combination of multiple data stores and/or data structures) for storing and/or organizing data, including, but not limited to, relational databases (e.g., Oracle databases, mySQL databases, etc.).

Regarding dependent claim 5, Hockey et al and Dodson et al teach, the computing system of claim 4. 
Dodson et al further teaches, wherein the processor is configured to generate a new data field that is not included in the plurality of data records of the plurality of data records, and store the new data field within the new database table (Paragraph [0032] The system and method of the disclosure can be used to determine changes in the occurrence of events and values of the data. Suppose that the incoming data record 30 has data items 35 which are measured at a time (t) and have a value (V) of the data for the occurrence of a particular event E. The data items 35 have a timestamp associated with them, which has the value t. [0034] A baseline (i.e., the baseline data is the new data field) for normal behaviour is calculated, which is reflected in the statistical model 50 (i.e., a generating a baseline data and plurality of time stamps associated with the data and storing it in a different table which is database 60 from store 40).
(Dodson et al does not explicitly teach, identifying a total count of records for an event/group. However Hockey et al teaches, identifying a total count of records for an event/group. Therefore the combination of the references teaches, the entire limitation).
Hockey et al further teaches, identifies a total count for a transaction group/event (Paragraph 0148] at least a threshold number of transactions must be present in order to be identified as a transaction group (e.g., 4 transactions). In some embodiments, where transaction data from multiple accounts is retrieved, each transaction group may only comprise transactions associated with a single account).

Regarding dependent claim 7, Hockey et al and Dodson et al teach, the computing system of claim 1. 
Hockey et al further teaches, wherein the processor is further configured to store the received information about the user within a stream of a topic associated with the user and derive additional data from accumulated data of the user stored in the stream of the topic (Paragraph [0162], [0163] a probability value may be calculated indicating how likely an income stream is actually a potentially recurring income stream, which may be used to determine the impact of the recurring income stream on the projected income. [0164] if a large increase in transaction amount occurs in a particular income stream and persists for multiple transactions, a salary raise may be inferred (Examiner interprets additional data as a salary raise within a stream of topic)).

Regarding independent claim 8, Hockey; William (US 20210233162 A1) teaches, a method comprising: receiving, via a message transmitted to a uniform resource locator (URL) of a host platform, information about a user of a software application  (Paragraph [0048] external user account systems may also be referred to herein as “external institution system,” “external bank systems,” “bank systems,” “banks,” “institutions,” “external services,” and/or the like. As described below, external user account systems may provide non-public and/or proprietary application programming interfaces (APIs) by which user account data may be accessed by first-party software applications (e.g., mobile device software applications) of the external institutions. However, as further described below, the system of the present disclosure may enable access to user account data via such non-public and/or proprietary APIs of the external user account systems by, e.g., instantiating virtual and/or proxy instances of the first-party software applications of the external institutions. Also see Paragraph [0061] The API service 110 may be a RESTful API, but may alternatively be any suitable API such as SOAP or custom protocol. The RESTful API works according to an HTTP request and response model (i.e., a message is transmitted to a URL via a HTTP request)), 
reading a plurality of data records associated with the user from the received information, the plurality of data records comprising data and a plurality of timestamps, respectively (Paragraph [0147] transaction groups may also be identified based at least in part upon the dates of the transactions. A plurality of transactions associated with a particular source may be divided into two or more different transaction groups associated with different time periods, if a time period between consecutive transactions exceeds a threshold value (i.e., reading and categorizing plurality of records/transactions comprising time stamps);
Hockey et al fails to explicitly teach, generating baseline data of the user based on the data and the plurality of timestamps included in the plurality of data records, creating a new data record and storing the baseline data and information about the plurality of timestamps in the new data record; detecting a change in a data value of the baseline data of the user stored within the created data record; in response to the detected change in the data value within the baseline data of the user, triggering a machine learning model to execute on the plurality of data records and the new data record including the detected change in the data value within the baseline data to generate a new insight for the user.
Dodson; Stephen (US 20150339600 A1) teaches, generating baseline data of the user based on the data and the plurality of timestamps included in the plurality of data records (Paragraph [0032] The system and method of the disclosure can be used to determine changes in the occurrence of events and values of the data. Suppose that the incoming data record 30 has data items 35 which are measured at a time (t) and have a value (V) of the data for the occurrence of a particular event E. The data items 35 have a timestamp associated with them, which has the value t. [0034] A baseline for normal behaviour is calculated, which is reflected in the statistical model 50 (i.e., a generating a baseline data and plurality of time stamps associated with the data); 
creating a new data record and storing the baseline data and information about the plurality of timestamps in the new data record (Paragraph [0033] The values V of the data are used to develop and update the statistical model 50 in the store 40. In this example, the user is interested in the number of events E over time as well as the average V over time. The mean of the values of the data, the running total average of the values of the data and/or the standard deviation of the value are stored in the statistical model 50 (i.e., creating a new record and storing the base line data. The direct storage of these values in the data base 60 means that these values no longer need to be re-calculated if the supervisor 80 wishes to review the patterns of the data. The raw values of the data, i.e. the values V and the timestamp can also be stored as part of the data record 30 (i.e., creating a new record and storing the baseline data which is the mean values of the data , [0034] The mean of the values of the data, the running total average of the values of the data and/or the standard deviation of the value are stored in the statistical model 50. The direct storage of these values in the data base 60 means that these values no longer need to be re-calculated if the supervisor 80 wishes to review the patterns of the data (i.e., creating a new record and storing the baseline data for the time period such as daily or monthly as explained in paragraph [0025] ). For clarity on baseline data with time stamp, see Paragraph [0022], [0023]  where a single data record with an average value for the time period is stored. creating an aggregate value over a period of time); 
detecting a change in a data value of the baseline data of the user stored within the created data record; in response to the detected change in the data value within the baseline data of the user, triggering a machine learning model to execute on the plurality of data records and the new data record including the detected change in the data value within the baseline data to generate a new insight for the user (Paragraph [0023] The data records 30 with the plurality of data items 35 are entered using the data entry device 15 from a plurality of sources in step 200. As noted above, it is possible to pre-process the data by creating an aggregate value over a period of time. The data analysis system 20 uses the newly input data items 35 to compare the newly input data items 35 with the statistical model 50 in the statistical model store in comparison step 210. [0025] The aim of the method is to develop the statistical model 50 such that the statistical model 50 identifies relationships between different ones of the data items 35 and the comparison step 210 can identify insights, such as anomalies in the data items 35 because one or more values of the data items 35 are different than the expected values or the relationships between the data items 35 are different (i.e., comparing the baseline/expected record with the new data record and detecting a change/anomaly/trends/abnormal value than the expected values, then this abnormal value can be highlighted in one of the message to the user or the supervisor in step 220 as taught in Paragraph [0025]). Also see Paragraph [0029] ;
and transmitting, to a computing system associated with the user, a notification comprising the new insight generated by the machine learning model (Paragraph [0026] Should the comparison step 210 identify an “abnormal” value, i.e. a value lying substantially outside the range of expected values of one or more of the data items 35, then this abnormal value/anomaly can be highlighted in one of the message to the user or the supervisor in step 220. The user or supervisor uses this highlighted value to investigate the reasons for the abnormal value using the terminal. The user or supervisor can gain an insight into the data in which the abnormal value was identified).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Hockey et al by providing respectively, generate baseline data of the user based on the data and the plurality of timestamps included in the plurality of data records, create a new data record and store the baseline data of the user and information about the plurality of timestamps in the new data record, detect a change in a data value of the baseline data of the user stored within the created data record, and in response to the detected change in the data value within the baseline data of the user, trigger a machine learning model to execute on the plurality of data records and the new data record including the detected change in the data value within the baseline data to generate a new insight for the user; and a network interface configured to transmit, to a computing system associated with the user, a notification comprising the new insight generated by the machine learning model, as taught by Dodson et al (Paragraphs [0023], [0025])
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, The data aggregator 70 would then provide the average value of the one data item 35 for use in the comparison step 210 and the update step 240 as well as storage in the data base 60. This saves in processing time and storage space. Additionally, the data items 35 coming from the same one of the data entry devices 15 could also be stored together or averaged, depending on the requirements of the system 10, as taught by Dodson et al (Paragraph [0029]).

Regarding dependent claim 9, Hockey et al and Dodson et al teach, the method of claim 8. 
Hockey et al further teaches, plurality of data records comprise a plurality of database tables (Paragraph [0056] Database: A broad term for any data store or data structure (and/or combination of multiple data stores and/or data structures) for storing and/or organizing data, including, but not limited to, relational databases (e.g., Oracle databases, mySQL databases, etc.) (i.e., executing data records comprising plurality of tables using SQL).
Dodson et al further teaches, wherein the reading comprises reading the plurality of data records from a first table and writing the new data record including the baseline data to a secondtable Paragraph [0033] The values V of the data are used to develop and update the statistical model 50 in the store 40. In this example, the user is interested in the number of events E over time as well as the average V over time. The mean of the values of the data, the running total average of the values of the data and/or the standard deviation of the value are stored in the statistical model 50 (i.e., creating a new record and storing the base line data  associated with the timestamp is created and stored in database 60. Here first table is store 40 and second table is 60). [0034] The mean of the values of the data, the running total average of the values of the data and/or the standard deviation of the value are stored in the statistical model 50. The direct storage of these values in the data base 60 means that these values no longer need to be re-calculated if the supervisor 80 wishes to review the patterns of the data (i.e., creating a new record and storing the baseline data for the time period such as daily or monthly as explained in paragraph [0025] ). For clarity on baseline data with time stamp, see Paragraph [0022], [0023]  where a single data record with an average value for the time period is stored. creating an aggregate value over a period of time).

Regarding dependent claim 10, Hockey et al and Dodson et al teach, the method of claim 8. 
Hockey et al further teaches, wherein the plurality of data records comprise a plurality of database tables, and the reading comprises executing structured query language (SQL) commands on the plurality of database tables (Paragraph [0056] Database: A broad term for any data store or data structure (and/or combination of multiple data stores and/or data structures) for storing and/or organizing data, including, but not limited to, relational databases (e.g., Oracle databases, mySQL databases, etc.) (i.e., executing data records comprising plurality of tables).

Regarding dependent claim 11, Hockey et al and Dodson et al teach, the method of claim 10. 
Dodson et al further teaches, wherein the method further comprises generating a new database table including the baseline data and a timing identifier of the baseline data and storing the new database table including the timing identifier (Paragraph [0032] The system and method of the disclosure can be used to determine changes in the occurrence of events and values of the data. Suppose that the incoming data record 30 has data items 35 which are measured at a time (t) and have a value (V) of the data for the occurrence of a particular event E. The data items 35 have a timestamp associated with them, which has the value t. [0034] A baseline for normal behaviour is calculated, which is reflected in the statistical model 50 (i.e., a generating a baseline data and plurality of time stamps associated with the data and storing it in a different table which is database 60 from store 40).
(Dodson et al teaches, different events, but it does not explicitly teach, storing the data in a database stream via one or more SQL commands. However Hockey et al teaches, storing the data in a database stream via one or more SQL commands. Therefore the combination of the references teaches, the entire limitation).
Hockey et al further teaches, storing in a database stream via one or more SQL commands (Paragraphs [0142], [0144] Each account owned by an owner may be associated with one or more streams of income. For example, the account may receive a first stream of income corresponding to a salary from a job, a second stream of income corresponding to interest or dividends from an investment, and/or the like. In some embodiments, an income stream may correspond to any type of regularly occurring payment to the owner. By analyzing the transactions associated with an account, income streams from different sources can be identified. Also see Paragraph [0149]). [0056] Database: A broad term for any data store or data structure (and/or combination of multiple data stores and/or data structures) for storing and/or organizing data, including, but not limited to, relational databases (e.g., Oracle databases, mySQL databases, etc.).

Regarding dependent claim 12, Hockey et al and Dodson et al teach,  the method of claim 11. 
Dodson et al further teaches, wherein the method further comprises generating a new data field that is not included in the plurality of data records, and storing the new data field within the new database table (Paragraph [0032] The system and method of the disclosure can be used to determine changes in the occurrence of events and values of the data. Suppose that the incoming data record 30 has data items 35 which are measured at a time (t) and have a value (V) of the data for the occurrence of a particular event E. The data items 35 have a timestamp associated with them, which has the value t. [0034] A baseline (i.e., the baseline data is the new data field) for normal behaviour is calculated, which is reflected in the statistical model 50 (i.e., a generating a baseline data and plurality of time stamps associated with the data and storing it in a different table which is database 60 from store 40).
(Dodson et al does not explicitly teach, identifying a total count of records for an event/group. However Hockey et al teaches, identifying a total count of records for an event/group. Therefore the combination of the references teaches, the entire limitation).
Hockey et al further teaches, identifies a total count of the plurality of data records (Paragraph 0148] at least a threshold number of transactions must be present in order to be identified as a transaction group (e.g., 4 transactions). In some embodiments, where transaction data from multiple accounts is retrieved, each transaction group may only comprise transactions associated with a single account).

Regarding dependent claim 14, Hockey et al and Dodson et al teach, the method of claim 8. 
Hockey et al further teaches, wherein the method further comprises storing the received information about the user within a stream of a topic associated with the user and deriving additional data from accumulated data of the user stored in the stream of the topic (Paragraph [0162], [0163] a probability value may be calculated indicating how likely an income stream is actually a potentially recurring income stream, which may be used to determine the impact of the recurring income stream on the projected income. [0164] if a large increase in transaction amount occurs in a particular income stream and persists for multiple transactions, a salary raise may be inferred (Examiner interprets additional data as a salary raise within a stream of topic)).

Regarding independent claim 15, Hockey; William (US 20210233162 A1) teaches, a non-transitory computer-readable medium comprising instructions which when executed by a processor  (Paragraph [0022] According to another embodiment, a non-transitory computer-readable medium storing software instructions is disclosed that, in response to execution by one or more hardware computer processors, configure the one or more hardware computer processors to perform operation) cause a computer to perform a method comprising: receiving, via a message transmitted to a uniform resource locator (URL) of a host platform, information about a user of a software application  (Paragraph [0048] external user account systems may also be referred to herein as “external institution system,” “external bank systems,” “bank systems,” “banks,” “institutions,” “external services,” and/or the like. As described below, external user account systems may provide non-public and/or proprietary application programming interfaces (APIs) by which user account data may be accessed by first-party software applications (e.g., mobile device software applications) of the external institutions. However, as further described below, the system of the present disclosure may enable access to user account data via such non-public and/or proprietary APIs of the external user account systems by, e.g., instantiating virtual and/or proxy instances of the first-party software applications of the external institutions. Also see Paragraph [0061] The API service 110 may be a RESTful API, but may alternatively be any suitable API such as SOAP or custom protocol. The RESTful API works according to an HTTP request and response model (i.e., a message is transmitted to a URL via a HTTP request)), 
reading a plurality of data records associated with the user from the received information, the plurality of data records comprising data and a plurality of timestamps, respectively (Paragraph [0147] transaction groups may also be identified based at least in part upon the dates of the transactions. A plurality of transactions associated with a particular source may be divided into two or more different transaction groups associated with different time periods, if a time period between consecutive transactions exceeds a threshold value (i.e., reading and categorizing plurality of records/transactions comprising time stamps);
Hockey et al fails to explicitly teach, generating baseline data of the user based on the data and the plurality of timestamps included in the plurality of data records; creating a new data record and storing the baseline data and information about the plurality of timestamps in the new data record; detecting a change in a data value of the baseline data of the user stored within the created data record;  in response to the detected change in the data value within the baseline data of the user, triggering a machine learning model to execute on the plurality of data records and the new data record including the detected change in the data value within the baseline data to generate a new insight for the user; and transmitting, to a computing system associated with the user, a notification comprising the new insight generated by the machine learning model.
Dodson; Stephen (US 20150339600 A1) teaches, generating baseline data of the user based on the data and the plurality of timestamps included in the plurality of data records (Paragraph [0032] The system and method of the disclosure can be used to determine changes in the occurrence of events and values of the data. Suppose that the incoming data record 30 has data items 35 which are measured at a time (t) and have a value (V) of the data for the occurrence of a particular event E. The data items 35 have a timestamp associated with them, which has the value t. [0034] A baseline for normal behaviour is calculated, which is reflected in the statistical model 50 (i.e., a generating a baseline data and plurality of time stamps associated with the data);
creating a new data record and storing the baseline data and information about the plurality of timestamps in the new data record (Paragraph [0033] The values V of the data are used to develop and update the statistical model 50 in the store 40. In this example, the user is interested in the number of events E over time as well as the average V over time. The mean of the values of the data, the running total average of the values of the data and/or the standard deviation of the value are stored in the statistical model 50 (i.e., creating a new record and storing the base line data  associated with the timestamp is created and stored in database 60). [0034] The mean of the values of the data, the running total average of the values of the data and/or the standard deviation of the value are stored in the statistical model 50. The direct storage of these values in the data base 60 means that these values no longer need to be re-calculated if the supervisor 80 wishes to review the patterns of the data (i.e., creating a new record and storing the baseline data for the time period such as daily or monthly as explained in paragraph [0025] ). For clarity on baseline data with time stamp, see Paragraph [0022], [0023]  where a single data record with an average value for the time period is stored. creating an aggregate value over a period of time);
detecting a change in a data value of the baseline data of the user stored within the created data record;  in response to the detected change in the data value within the baseline data of the user, triggering a machine learning model to execute on the plurality of data records and the new data record including the detected change in the data value within the baseline data to generate a new insight for the user(Paragraph [0023] The data records 30 with the plurality of data items 35 are entered using the data entry device 15 from a plurality of sources in step 200. As noted above, it is possible to pre-process the data by creating an aggregate value over a period of time. The data analysis system 20 uses the newly input data items 35 to compare the newly input data items 35 with the statistical model 50 in the statistical model store in comparison step 210. [0025] The aim of the method is to develop the statistical model 50 such that the statistical model 50 identifies relationships between different ones of the data items 35 and the comparison step 210 can identify insights, such as anomalies in the data items 35 because one or more values of the data items 35 are different than the expected values or the relationships between the data items 35 are different (i.e., comparing the baseline/expected record with the new data record and detecting a change/anomaly/trends/abnormal value than the expected values, then this abnormal value can be highlighted in one of the message to the user or the supervisor in step 220 as taught in Paragraph [0025]). Also see Paragraph [0029]);
and transmitting, to a computing system associated with the user, a notification comprising the new insight generated by the machine learning model (Paragraph [0026] Should the comparison step 210 identify an “abnormal” value, i.e. a value lying substantially outside the range of expected values of one or more of the data items 35, then this abnormal value/anomaly can be highlighted in one of the message to the user or the supervisor in step 220. The user or supervisor uses this highlighted value to investigate the reasons for the abnormal value using the terminal. The user or supervisor can gain an insight into the data in which the abnormal value was identified).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Hockey et al by providing respectively, generate baseline data of the user based on the data and the plurality of timestamps included in the plurality of data records, create a new data record and store the baseline data of the user and information about the plurality of timestamps in the new data record, detect a change in a data value of the baseline data of the user stored within the created data record, and in response to the detected change in the data value within the baseline data of the user, trigger a machine learning model to execute on the plurality of data records and the new data record including the detected change in the data value within the baseline data to generate a new insight for the user; and a network interface configured to transmit, to a computing system associated with the user, a notification comprising the new insight generated by the machine learning model, as taught by Dodson et al (Paragraphs [0023], [0025])
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, The data aggregator 70 would then provide the average value of the one data item 35 for use in the comparison step 210 and the update step 240 as well as storage in the data base 60. This saves in processing time and storage space. Additionally, the data items 35 coming from the same one of the data entry devices 15 could also be stored together or averaged, depending on the requirements of the system 10, as taught by Dodson et al (Paragraph [0029]).

Regarding dependent claim 16, Hockey et al and Dodson et al teach, the non-transitory computer-readable medium of claim 15. 
Hockey et al further teaches, plurality of data records comprise a plurality of database tables (Paragraph [0056] Database: A broad term for any data store or data structure (and/or combination of multiple data stores and/or data structures) for storing and/or organizing data, including, but not limited to, relational databases (e.g., Oracle databases, mySQL databases, etc.) (i.e., executing data records comprising plurality of tables using SQL).
Dodson et al further teaches, wherein the reading comprises reading the plurality of data records from a first table and writing the new data record including the baseline data to a second table (Paragraph [0033] The values V of the data are used to develop and update the statistical model 50 in the store 40. In this example, the user is interested in the number of events E over time as well as the average V over time. The mean of the values of the data, the running total average of the values of the data and/or the standard deviation of the value are stored in the statistical model 50 (i.e., creating a new record and storing the base line data  associated with the timestamp is created and stored in database 60. Here first table is store 40 and second table is 60). [0034] The mean of the values of the data, the running total average of the values of the data and/or the standard deviation of the value are stored in the statistical model 50. The direct storage of these values in the data base 60 means that these values no longer need to be re-calculated if the supervisor 80 wishes to review the patterns of the data (i.e., creating a new record and storing the baseline data for the time period such as daily or monthly as explained in paragraph [0025] ). For clarity on baseline data with time stamp, see Paragraph [0022], [0023]  where a single data record with an average value for the time period is stored. creating an aggregate value over a period of time).

Regarding dependent claim 17, Hockey et al and Dodson et al teach, the non-transitory computer-readable medium of claim 15. 
Hockey et al further teaches, wherein the plurality of data records comprise a plurality of database tables, and the reading comprises executing structured query language (SQL) commands on the plurality of database tables (Paragraph [0056] Database: A broad term for any data store or data structure (and/or combination of multiple data stores and/or data structures) for storing and/or organizing data, including, but not limited to, relational databases (e.g., Oracle databases, mySQL databases, etc.) (i.e., executing data records comprising plurality of tables).

Regarding dependent claim 18, Hockey et al and Dodson et al teach, the non-transitory computer-readable medium of claim 17. 
Dodson et al further teaches, wherein the method further comprises generating a new database table including the baseline data and a timing identifier of the baseline data and storing the new database table with the timing identifier via one or more SQL commands (Paragraph [0032] The system and method of the disclosure can be used to determine changes in the occurrence of events and values of the data. Suppose that the incoming data record 30 has data items 35 which are measured at a time (t) and have a value (V) of the data for the occurrence of a particular event E. The data items 35 have a timestamp associated with them, which has the value t. [0034] A baseline for normal behaviour is calculated, which is reflected in the statistical model 50 (i.e., a generating a baseline data and plurality of time stamps associated with the data and storing it in a different table which is database 60 from store 40).
(Dodson et al teaches, different events, but it does not explicitly teach, storing the data in a database stream via one or more SQL commands. However Hockey et al teaches, storing the data in a database stream via one or more SQL commands. Therefore the combination of the references teaches, the entire limitation).
Hockey et al further teaches, storing in a database stream via one or more SQL commands (Paragraphs [0142], [0144] Each account owned by an owner may be associated with one or more streams of income. For example, the account may receive a first stream of income corresponding to a salary from a job, a second stream of income corresponding to interest or dividends from an investment, and/or the like. In some embodiments, an income stream may correspond to any type of regularly occurring payment to the owner. By analyzing the transactions associated with an account, income streams from different sources can be identified. Also see Paragraph [0149]). [0056] Database: A broad term for any data store or data structure (and/or combination of multiple data stores and/or data structures) for storing and/or organizing data, including, but not limited to, relational databases (e.g., Oracle databases, mySQL databases, etc.).

Regarding dependent claim 20, Hockey et al and Dodson et al teach, the non-transitory computer-readable medium of claim 15. 
Hockey et al further teaches, wherein the method further comprises storing the received information about the user within a stream of a topic associated with the user and deriving additional data from accumulated data of the user stored in the stream of the topic (Paragraph [0162], [0163] a probability value may be calculated indicating how likely an income stream is actually a potentially recurring income stream, which may be used to determine the impact of the recurring income stream on the projected income. [0164] if a large increase in transaction amount occurs in a particular income stream and persists for multiple transactions, a salary raise may be inferred (Examiner interprets additional data as a salary raise within a stream of topic)).

8. 	Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hockey; William (US 20210233162 A1 which is a continuation of Patent no. 10,984,468 and has a provisional application filed on 01/06/2016) in view of Dodson; Stephen (US 20150339600 A1) and in further view of Sekar; Chandra (US 20170132300 A1).

Regarding dependent claim 6, Hockey et al and Dodson et al teach, the computing system of claim 1. 
Hockey et al and Dodson et al fails to explicitly teach, wherein the processor is further configured to Hockey et al and Dodson et al Sekar; Chandra (US 20170132300 A1) teaches, wherein the processor is further configured to convert the plurality of timestamps which are in numerical format into a word in string format, and store the word within the new data record.
Sekar; Chandra (US 20170132300 A1) teaches, wherein the processor is further configured to Hockey et al and Dodson et al Sekar; Chandra (US 20170132300 A1) teaches, wherein the processor is further configured to convert the plurality of timestamps which are in numerical format into a word in string format, and store the word within the new data record (Fig. 12 shows converting the numerical data type date range such as 01/01/15-09/01/15 to Jan 2015).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Hockey et al and Dodson et al by providing Hockey et al and Dodson et al, as taught by Sekar et al.
  One of the ordinary skill in the art would have been motivated to make this modification which would benefit the end user to have the analytics precomputed/derive the data and the results are derived results are presented without having to wait for the software developers and data scientists to run the analytics by eliminating or drastically cutting the burden on IT developers and skillsets and skillset shortage).

Regarding dependent claim 13, Hockey et al and Dodson et al teach, the method of claim 8. 
Hockey et al and Dodson et al fails to explicitly teach wherein the method further comprises converting the plurality of timestamps which are in numerical format into a word in string format, and storing the word within the new data record.
Sekar; Chandra (US 20170132300 A1) teaches, wherein the method further comprises converting the plurality of timestamps which are in numerical format into a word in string format, and storing the word within the new data record (Fig. 12 shows converting the numerical data type date range such as 01/01/15-09/01/15 to Jan 2015).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Hockey et al and Dodson et al by providing Hockey et al and Dodson et al, as taught by Sekar et al.
  One of the ordinary skill in the art would have been motivated to make this modification which would benefit the end user to have the analytics precomputed/derive the data and the results are derived results are presented without having to wait for the software developers and data scientists to run the analytics by eliminating or drastically cutting the burden on IT developers and skillsets and skillset shortage).

Regarding dependent claim 19, Hockey et al and Dodson et al teach, the non-transitory computer-readable medium of claim 15. 
Hockey et al and Dodson et al fails to explicitly teach, wherein the method comprises converting the plurality of timestamps which are in numerical format into a word in string format, and storing the word within the new data record.
Sekar; Chandra (US 20170132300 A1) teaches, wherein the method comprises converting the plurality of timestamps which are in numerical format into a word in string format, and storing the word within the new data record (Fig. 12 shows converting the numerical data type date range such as 01/01/15-09/01/15 to Jan 2015).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Hockey et al and Dodson et al by providing Hockey et al and Dodson et al, as taught by Sekar et al.
  One of the ordinary skill in the art would have been motivated to make this modification which would benefit the end user to have the analytics precomputed/derive the data and the results are derived results are presented without having to wait for the software developers and data scientists to run the analytics by eliminating or drastically cutting the burden on IT developers and skillsets and skillset shortage).

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/ patents/ apply/ patent-center for more information about Patent Center and https://www.uspto.gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./
Examiner, Art Unit 2164
/MOHAMED ABOU EL SEOUD/Primary Examiner, Art Unit 2174